Citation Nr: 1705530	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  03-15 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1984 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction of the file was subsequently transferred to the RO in Phoenix, Arizona.

In June 2004, the Veteran testified at a Board hearing before a Veterans Law Judge.  In June 2012, the Veteran also testified before a Decision Review Officer at the RO.  Transcripts from both hearings are of record.  In an October 2014 correspondence, the Veteran was informed that the Veterans Law Judge who conducted his June 2004 hearing was no longer employed at the Board, and was asked if he desired another Board hearing.  Subsequently in October 2014, the Veteran requested another hearing.  In a September 2015 statement, he requested to withdraw his hearing request.  Accordingly, his Board hearing request was withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Board denied the Veteran's claim in a February 2005 decision.  He subsequently appealed such denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2006 Court Order, the February 2005 decision was vacated and the appeal was returned to the Board.  Subsequently, the Board remanded the claim in April 2007, November 2013, and January 2016 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

On December 15, 2016, the Board was notified that the Veteran died in November 2016, as verified by the Social Security Administration.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R.      § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106.  In this regard, the Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion, or to timely appeal a denial of such request.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).



ORDER

The appeal is dismissed.



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


